



NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER:         
Unless otherwise defined herein, the terms defined in the Natus Medical
Incorporated 2018 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Restricted Stock Award and any electronic representation of
this Notice of Restricted Stock Award established and maintained by Natus
Medical Incorporated (“Natus” or the “Company”) or a third party designated by
the Company (this “Notice”).
Name:    
Address:    
You (“Participant”) have been granted an the opportunity to purchase Shares of
Common Stock of the Company that are subject to restrictions (the “Restricted
Shares”) and the terms and conditions of the Plan, this Notice and the attached
Restricted Stock Purchase Agreement (the “Restricted Stock Purchase Agreement”),
including any special terms imposed by the Committee for non U.S. jurisdictions.
Total Number of Restricted Shares Awarded:    
Fair Market Value per Restricted Share:    $
Total Fair Market Value of Award:    $
Purchase Price per Restricted Share:    $
Total Purchase Price for all Restricted Shares:    $
Date of Grant:    
Vesting Commencement Date:    
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Purchase Agreement, the Restricted Shares will vest and the right of
repurchase will lapse, in whole or in part, in accordance with the following
schedule:

[Insert applicable vesting schedule]


[Include for performance awards: The number of Restricted Shares that
Participant will have vested in pursuant to the performance targets set forth
above will be determined by Natus and certified by the Compensation Committee of
the Board.]




By accepting (whether in writing, electronically or otherwise) the opportunity
to purchase the Restricted Shares, Participant acknowledges and agrees to the
following:


Participant understands that Participant’s employment or consulting relationship
or service with Natus or a Parent or Subsidiary of Natus is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), and that nothing
in this Notice, the Restricted Stock Purchase Agreement or the Plan changes the
nature of that relationship, except where otherwise prohibited by applicable
law. Participant acknowledges and agrees that the Vesting Schedule may change
prospectively in the event that Participant’s service status changes between
full and part time status in accordance with Natus policies relating to work
schedules and vesting of awards. Participant acknowledges that the vesting of
the





--------------------------------------------------------------------------------

        


Restricted Shares pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of Natus or a Parent or Subsidiary of
Natus. Participant also understands that this Notice is subject to the terms and
conditions of both the Restricted Stock Purchase Agreement and the Plan, both of
which are incorporated herein by reference. Participant has read both the
Restricted Stock Purchase Agreement and the Plan. By acceptance of this
opportunity to purchase the Restricted Shares, Participant consents to the
electronic delivery as set forth in the Restricted Stock Purchase Agreement. If
the Restricted Stock Purchase Agreement is not executed by Participant within
thirty (30) days of the date this Notice and the Restricted Stock Purchase
Agreement was delivered to the Participant, then this grant will be voidable by
Natus.















--------------------------------------------------------------------------------


        


NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and
between Natus Medical Incorporated, a Delaware corporation (“Natus” or the
“Company”), and Participant pursuant to the Natus Medical Incorporated 2018
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan will have the same meanings in this Agreement.
1.Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) Natus will issue and sell to Participant, and
Participant agrees to purchase from Natus the number of Shares shown on the
Notice of Restricted Stock Award (the “Notice”) at the purchase price per Share
set forth in the Notice. The per Share purchase price of the Shares may be zero.
The term “Shares” refers to the purchased Shares and all securities received in
replacement of or in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares.
2.    Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement will occur at the principal office of Natus simultaneously with the
execution of this Agreement by the parties, or on such other date as Natus and
Participant will agree (the “Purchase Date”). On the Purchase Date, Natus will
issue uncertificated shares designated for the Participant in book entry form on
the records of Natus’s transfer agent, representing the Shares to be purchased
by Participant against payment of the purchase price therefor (if any) by
Participant by (a) check made payable to Natus, (b) Participant’s personal
services that the Committee has determined have already been rendered to Natus,
or (c) a combination of the foregoing. If Participant has previously rendered
services to Natus, the purchase price will be paid pursuant to (b) above.
3.    Restrictions on Resale. By signing this Agreement, Participant agrees not
to sell any Shares acquired pursuant to the Plan and this Agreement at a time
when applicable laws, regulations or Natus or underwriter trading policies
prohibit exercise or sale. This restriction will apply as long as Participant is
providing service to Natus or a Subsidiary of Natus.
3.1    Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” will mean an occurrence of one of the
following:
(i)    termination of Participant’s service, whether voluntary or involuntary
and with or without cause;
(ii)    resignation, retirement or death of Participant; or
(iii)    any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, Natus will have the right (but not an
obligation) to purchase the Unvested Shares of Participant at a price equal to
the Purchase Price per Restricted Share as set forth in the Notice (the
“Repurchase Right”). The Repurchase Right will lapse in accordance with the
vesting schedule set forth in the Notice. For purposes of this Agreement,
“Unvested Shares” means Shares pursuant to which Natus’s Repurchase Right has
not lapsed.
3.2    Exercise of Repurchase Right.





--------------------------------------------------------------------------------

        


(i)    If the per Share purchase price is zero, then on the date of termination
of Participant’s service to Natus or a Subsidiary of Natus, the Repurchase Right
will be deemed automatically exercised. Execution of this Agreement by
Participant constitutes written notice to Participant of Natus’s intention to
exercise its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Termination of Participant. As a result
of any repurchase of Unvested Shares pursuant to the Repurchase Right, Natus
will become the legal and beneficial owner of Unvested Shares being repurchased
and will have all rights and interest therein or related thereto, and Natus will
have the right to transfer to its own name the number of Unvested Shares being
repurchased by Natus, without further action by Participant.
(ii)    If the per Share purchase price is greater than zero, then unless Natus
provides written notice to Participant within 90 days from the date of
termination of Participant’s service to Natus or a Subsidiary of Natus that
Natus does not intend to exercise its Repurchase Right with respect to some or
all Unvested Shares, the Repurchase Right will be deemed automatically exercised
by Natus as of the 90th day following such termination, provided that Natus may
notify Participant that it is exercising its Repurchase Right as of a date prior
to such 90th day. Unless Participant is otherwise notified by Natus pursuant to
the preceding sentence that Natus does not intend to exercise its Repurchase
Right as to some or all Unvested Shares, execution of this Agreement by
Participant constitutes written notice to Participant of Natus’s intention to
exercise its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Termination of Participant. Natus, at
its choice, may satisfy its payment obligation, if any, to Participant with
respect to exercise of the Repurchase Right by (A) delivering a check to
Participant in the amount of the purchase price for Unvested Shares being
repurchased, (B) in the event Participant is indebted to Natus, canceling an
amount of such indebtedness equal to the purchase price for Unvested Shares
being repurchased, (C) in the event Participant purchased Unvested Shares
pursuant to Section 2(b), at the time of Termination of Participant, Participant
will forfeit all of Participant’s Unvested Shares or (D) by a combination of (A)
and (B) so that the combined payment and cancellation of indebtedness equals
such purchase price. In the event of any deemed automatic exercise of the
Repurchase Right by canceling an amount of such indebtedness equal to the
purchase price for Unvested Shares being repurchased, such cancellation of
indebtedness will be deemed automatically to occur as of the 90th day following
termination of Participant’s employment or consulting relationship unless Natus
otherwise satisfies its payment obligations. As a result of any repurchase of
Unvested Shares pursuant to the Repurchase Right, Natus will become the legal
and beneficial owner of Unvested Shares being repurchased and will have all
rights and interest therein or related thereto, and Natus will have the right to
transfer to its own name the number of Unvested Shares being repurchased by
Natus, without further action by Participant.
3.3    Acceptance of Restrictions. Acceptance of the Shares will constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates or the notation in Natus’s direct registration system for stock
issuance and transfer of such restrictions and accompanying legends set forth in
Section 4.1 with respect thereto. Notwithstanding such restrictions, however, so
long as Participant is the holder of the Shares, or any portion thereof, he or
she will be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a stockholder with respect thereto.
3.4    Non-Transferability of Unvested Shares. In addition to any other
limitation on transfer created by applicable securities laws or any other
agreement between Natus and Participant, Participant may not transfer any
Unvested Shares, or any interest therein, unless consented to in writing by a
duly authorized representative of Natus. Any purported transfer is void and of
no effect, and no purported transferee thereof will be recognized as a holder of
Unvested Shares for any purpose whatsoever. Should such a transfer purport to
occur, Natus may refuse to carry out the transfer on its books, set aside the
transfer, or exercise any other legal or equitable remedy. In the event Natus
consents to a transfer of Unvested Shares, all transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement, including, insofar as applicable, the Repurchase
Right. In the event of any purchase by Natus hereunder where the Shares or
interest are held by a transferee, the transferee will be obligated, if
requested by Natus, to transfer the Shares or interest to Participant for
consideration equal to the amount to be paid by Natus hereunder. In the event
the Repurchase Right





--------------------------------------------------------------------------------

        


is deemed exercised by Natus, Natus may deem any transferee to have transferred
the Shares or interest to Participant prior to their purchase by Natus, and
payment of the purchase price by Natus to such transferee will be deemed to
satisfy Participant’s obligation to pay such transferee for such Shares or
interest, and also to satisfy Natus’s obligation to pay Participant for such
Shares or interest.
3.5    Assignment. The Repurchase Right may be assigned by Natus in whole or in
part to any persons or organization.
3.6    Rights Associated With Restricted Stock Award. Any dividends and other
distributions paid with respect to Unvested Shares will be held by Natus as
escrow agent until the Shares vest in accordance with the vesting schedule set
forth in the Notice. Upon termination of the Repurchase Right with respect to
such Unvested Shares, such dividends or other distributions will be distributed
to the affected Participant or forfeited with respect to the Shares as to which
they were paid.
3.7    Termination. For purposes of the Shares, Participant’s service will be
considered terminated as of the date Participant is no longer providing services
to Natus, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) (the “Termination Date”). The
Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of the Shares (including
whether Participant may still be considered to be providing services while on an
approved leave of absence). Unless otherwise provided in this Agreement or
determined by Natus, Participant’s right to vest in the Unvested Shares under
the Plan, if any, will terminate as of the Termination Date and will not be
extended by any notice period (e.g., Participant’s period of services would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any).
4.    Restrictive Legends and Stop Transfer Orders.
4.1    Legends. The certificate or certificates or book entry or book entries
representing the Shares will bear or be noted by Natus’s transfer agent with the
following legend (as well as any legends required by applicable state and
federal corporate and securities laws):
THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN NATUS AND THE SHAREHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF NATUS.
4.2    Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, Natus may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if Natus
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
4.3    Refusal to Transfer. Natus will not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares will have been so transferred.
5.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Natus, or a Parent or
Subsidiary of Natus, to terminate Participant’s service, for any reason, with or
without Cause.





--------------------------------------------------------------------------------

        


6.    Withholding Taxes. Participant acknowledges that, regardless of any action
taken by Natus or, if different, Participant’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by Natus or the Employer. Participant
further acknowledges that Natus and/or the Employer (1) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Shares, including, but not limited to, the grant,
purchase or vesting of the Shares and the subsequent sale of Shares acquired
pursuant to such purchase; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Shares to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that Natus and/or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED
IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT TO
TAXATION.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Natus and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Natus and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Natus and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon purchase of the
Shares either through a voluntary sale or through a mandatory sale arranged by
Natus (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares upon vesting of the Shares, provided Natus only withholds
the amount of Shares necessary to satisfy no more than the maximum applicable
statutory withholding amounts;

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee.

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided, however, that if Participant is a Section 16 officer of
the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) will establish the method of
withholding from alternatives (i)-(v) above, and the Committee will establish
the method prior to the Tax-Related Items withholding event.
If Participant is a Section 16 officer of the Company under the Exchange Act,
unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for these Shares will be (iii)
above.
Depending on the withholding method, Natus may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including up to the maximum permissible
statutory rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of





--------------------------------------------------------------------------------

        


Shares subject to the vested Shares, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items. The Fair
Market Value of these Shares, determined as of the effective date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the Tax-Related Items withholding.
Finally, Participant agrees to pay to Natus or the Employer any amount of
Tax-Related Items that Natus or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Natus may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
7.    Nature of Grant. By purchasing the Shares, Participant acknowledges,
understands and agrees that:
7.1    the Plan is established voluntarily by Natus, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Natus at any
time, to the extent permitted by the Plan;
7.2    the grant of the right to purchase the Shares is voluntary and occasional
and does not create any contractual or other right to receive future grants of
rights to purchase Shares, or benefits in lieu of rights to purchase Shares,
even if rights to purchase Shares have been granted in the past;
7.3    all decisions with respect to future rights to purchase Shares or other
grants, if any, will be at the sole discretion of Natus;
7.4    the grant of the right to purchase Shares and Participant’s participation
in the Plan will not create a right to employment or be interpreted as forming
an employment or services contract with Natus, the Employer or any Parent or
Subsidiary of Natus;
7.5    Participant is voluntarily participating in the Plan;
7.6    the right to purchase the Shares and the Shares are not intended to
replace any pension rights or compensation;
7.7    the right to purchase the Shares and the Shares, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
7.8    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
7.9    no claim or entitlement to compensation or damages will arise from
forfeiture or repurchase of the Shares resulting from Participant’s Termination,
and in consideration of the grant of the right to purchase the Shares to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against Natus, or any Parent or Subsidiary of Natus or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases Natus, any Parent or Subsidiary of Natus and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant will
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;
7.10    unless otherwise provided in the Plan or by Natus in its discretion, the
right to purchase the Shares and the benefits evidenced by this Agreement do not
create any entitlement to have the right to purchase





--------------------------------------------------------------------------------

        


the Shares, the Shares or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and
7.11    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the right to purchase the Shares and the Shares are not part of normal or
expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that neither Natus, the Employer nor
any Parent or Subsidiary of Natus will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Shares or of any amounts due to Participant
pursuant to the purchase of the Shares or the subsequent sale of any Shares.
8.    Miscellaneous.
8.1    No Advice Regarding Grant. Natus is not providing any tax, legal or
financial advice, nor is Natus making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
8.2    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
8.3    Imposition of Other Requirements. Natus reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Shares and
on any Shares acquired under the Plan, to the extent Natus determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
8.4    Acknowledgement. Natus and Participant agree that the Restricted Shares
are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
8.5    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
8.6    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by Natus and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which
Natus’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
8.7    Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i)





--------------------------------------------------------------------------------

        


such provision will be excluded from this Agreement, (ii) the balance of this
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement will be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto will be governed, construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. Any and all disputes relating to, concerning or
arising from this Agreement, or relating to, concerning or arising from the
relationship between the parties evidenced by the Plan or this Agreement, will
be brought and heard exclusively in the United States District Court for the
Northern District of California or the Superior Court of Santa Clara County,
California. Each of the parties hereby represents and agrees that such party is
subject to the personal jurisdiction of said courts; hereby irrevocably consents
to the jurisdiction of such courts in any legal or equitable proceedings related
to, concerning or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.
8.8    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement will be deemed to be the product of all of the
parties hereto, and no ambiguity will be construed in favor of or against any
one of the parties hereto.
8.9    Notices. Any notice to be given under the terms of the Plan will be
addressed to Natus in care of its principal office, and any notice to be given
to Participant will be addressed to such Participant at the address maintained
by Natus for such person or at such other address as Participant may specify in
writing to Natus.
8.10    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Natus agree that this opportunity to purchase the
Restricted Shares is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Notice and this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement. Participant further agrees to notify Natus upon any
change in Participant’s residence address. By acceptance of this opportunity to
purchase the Restricted Shares, Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by Natus or a
third party designated by Natus and consents to the electronic delivery of the
Notice, this Agreement, the Plan, account statements, Plan prospectuses required
by the U.S. Securities and Exchange Commission, U.S. financial reports of Natus,
and all other documents that Natus is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the Restricted Shares and current
or future participation in the Plan. Electronic delivery may include the
delivery of a link to a Natus intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at Natus’s discretion. Participant acknowledges
that Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to Natus or any designated third party
a paper copy of any documents delivered electronically if electronic delivery
fails. Also, Participant understands that Participant’s consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying Natus of such revised or revoked consent in
writing or by electronic mail or other electronic medium. Finally, Participant
understands that Participant is not required to consent to electronic delivery.
8.11    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will he deemed an original and all of which together
will constitute one instrument.





--------------------------------------------------------------------------------

        


9.    Section 83(b) Election. No election under Section 83(b) of the Code will
be available or permitted with respect to any of the Shares and any income
recognized as a result of receiving the Shares will be treated as ordinary
compensation income subject to federal, state and local income, employment and
other tax withholding.
10.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock
Award materials by and among, as applicable, the Employer, Natus and any Parent
or Subsidiary of Natus for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that Natus and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Natus, details of all Restricted Stock Awards or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data may be transferred to such stock plan service
provider as may be selected by Natus, which is assisting Natus with the
implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes Natus the applicable stock plan service
provider and its affiliates, and any other possible recipients which may assist
Natus (presently or in the future) with implementing, administering and managing
the Plan to receive, possess, use, retain and transfer Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands if he or she resides outside
the United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with Natus or a Subsidiary of Natus will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that Natus would not be able to grant Participant
Restricted Stock Awards or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.


[Signature page follows]







--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first mentioned above.


NATUS MEDICAL INCORPORATED




By: ________________________________
       Name:
Title:
PARTICIPANT




________________________________
[Participant’s Name]
 
 






